Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In view of the Patent Trial and Appeal Board decision rendered on 05/02/2022, PROSECUTION IS HEREBY REOPENED.  New grounds of rejections are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Technology Center Director has approved of reopening prosecution by signing below:
***
Claims 1-20 have been examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 12, 13, 16-18 are rejected under 35 U.S.C. 102 (1) (a) as being anticipated by Cliff Lampe, Paul Resnick, School of Information University of Michigan, USA, cacl@umich.edu, presnick@umich.edu.

With respect to claims 1, 19 and 20, the claims limitations of the method, system and computer-readable instructions comprising: 
receiving a plurality of comments about a post on an online service [e.g. received commentary after the story is posted] (page 2, right column, paragraph 3, slashdot is a news and commentary site... receive 1000 or more commentary occurs in the first few hours after a story is posted);
receiving feedback, provided by users of the online service, regarding respective comments of the plurality of comments [e.g. user activities moderating comments, reading comments and posting comments] retrieving a respective user weight for each user that provided feedback [e.g. Karma] ranking the plurality of comments based on the feedback and the user weights of the users that provided the feedback [e.g. comments from users with especially high karma can start with a score] (page 2, right column, paragraph 5, each posted comment has a current score, from –1 to +5. Initial scores range from -1 to +2, with the default set at +1. Posts from Anonymous Cowards start at 0. Users achieve reputation, or “karma”, though a number of activities, including moderating comments, reading comments and posting comments that get high or low scores. Comments from users with especially high karma can start with a score of +2, and comments from users with especially low karma can start at 0 or –1);
providing the plurality of comments, ordered in accordance with the ranking, for display (page 2, left column, paragraph 4, readers can use the scores associated with comments to guide their reading in several ways, including sorting and filtering. Slashdot’s default presentation of content is as a threaded list, showing all top-level comments rated +1 or above and response comments lower in threads being displayed if they are rated +4 or above. Users may change these defaults in their preferences, change them dynamically for a single session, or click to see responses to particular comments even if they are below the threshold).

With respect to dependent claim 2, Lampe further teaches wherein ranking the plurality of comments comprises: for a first comment of the plurality of comments, summing the user weights of the users who have provided feedback on the first comment (page 2, left column, paragraph 4, readers can use the scores associated with comments to guide their reading in several ways, including sorting and filtering. Slashdot’s default presentation of content is as a threaded list, showing all top-level comments rated +1 or above and response comments lower in threads being displayed if they are rated +4 or above).

With respect to dependent claim 3, Lampe further teaches determining the user weights for the users and storing the user weights (page 2, left column, paragraph 5, we analyzed usage logs for the period extending from May 31, 2003 through July 30, 2003. The logs included information for each comment, moderation and meta moderation that took place. User data included the karma scores of users and whether they were regular users or paid editors. The dataset includes 293,608 moderations, 489,948 comments, and 1,576,937 meta-moderations).

With respect to dependent claim 4, Lampe further teaches wherein determining the user weights comprises: obtaining a collection of user comments from a plurality of users on posts in the online service (page 2, right column, paragraph 3, slashdot is a news and commentary site... receive 1000 or more commentary occurs in the first few hours after a story is posted), wherein respective user comments of the collection have been assigned respective ratings [e.g. posting comments that get high or low scores], determining a correlation between the respective user comments and users who have provided feedback on the respective user comments (comments from users with especially high karma can start with a score); and calculating the user weights based at least in part on the correlation (page 2, right column, paragraph 5, each posted comment has a current score, from –1 to +5. Initial scores range from -1 to +2, with the default set at +1. Posts from Anonymous Cowards start at 0. Users achieve reputation, or “karma”, though a number of activities, including moderating comments, reading comments and posting comments that get high or low scores. Comments from users with especially high karma can start with a score of +2, and comments from users with especially low karma can start at 0 or –1).

With respect to dependent claim 5, Lampe further teaches determining the correlation between the respective user comments and users comprises training a machine-learning model using the respective user comments and their assigned respective ratings [e.g. Initial scores range from -1 to +2, with the default set at +1] (page 2, right column, paragraph 5, each posted comment has a current score, from –1 to +5. Initial scores range from -1 to +2, with the default set at +1. Posts from Anonymous Cowards start at 0. Users achieve reputation, or “karma”, though a number of activities, including moderating comments, reading comments and posting comments that get high or low scores); and calculating the user weights comprises applying the machine-learning model to the feedback provided by the users (page 2, right column, paragraph 5, comments from users with especially high karma can start with a score of +2, and comments from users with especially low karma can start at 0 or –1).

With respect to dependent claim 6, Lampe further teaches wherein the feedback comprises indications that users like respective user comments (page 2, left column, paragraph 1, a moderator reads as he or she normally would but can click to moderate any comment up or down from its current score. A moderator chooses from a list of descriptors for the comments, such as “Offtopic”, “Troll”, “Insightful”, “Funny”, or “Overrated”, each corresponding to a -1 or +1 moderation. The official guidelines encourage moderators to “concentrate more on promoting, rather than on demoting.”).

With respect to dependent claim 7, Lampe further teaches wherein ranking the plurality of comments comprises: for a first comment of the plurality of comments, using a maximum user weight of the user weights of the users who provided feedback on the first comment (page 7, left column, paragraph 2, in the slashdot system, two to five people (depending on a comment’s initial score) must provide positive moderations before a comment reaches a score of +4. This limits the impact of any individual moderator. But more than 40% of comments that reached +4 took longer than three hours to reach it; in three hours, the typical conversation was already half over).

With respect to dependent claim 8, Lampe further teaches wherein ranking the plurality of comments comprises: for a first comment of the plurality of comments, using a minimum user weight of the user weights of the users who provided feedback on the first comment (page 5, right column, paragraph 1, scores at Slashdot, since all anonymous posts start with a score of 0. As shown in Table 3, anonymous posts were more likely to be responses rather than at top-level, but they were less likely to come late in a conversation).

With respect to dependent claim 12, Lampe further teaches the user weight of a new user is zero (page 2, right column, paragraph 5, posts from Anonymous Cowards start at 0. Users achieve reputation, or “karma”, though a number of activities, and comments from users with especially low karma can start at 0 or –1); and ranking the plurality of comments comprises ignoring feedback from the new user, in accordance with the zero feedback weight (page 2, left column, paragraph 4, readers can use the scores associated with comments to guide their reading in several ways, including sorting and filtering. Slashdot’s default presentation of content is as a threaded list, showing all top-level comments rated +1 or above and response comments lower in threads being displayed if they are rated +4 or above).

With respect to dependent claim 13, Lampe further teaches determining the user weight of a respective user based at least in part on timeliness of feedback from the respective user (page 3, left column, paragraph 2, a comment is eligible for moderation for up to two weeks after it is posted. A major purpose of the distributed moderation system, however, is to help readers allocate their attention. For that reason, it is desirable for moderation to occur as quickly as possible).

With respect to dependent claim 16, Lampe further teaches determining the user weight of a respective user based at least in part on a correlation between a ranking of a comment and whether feedback provided by the respective user on the comment is positive or negative (page 3, right column, paragraph 6, one indicator of disagreement would be the frequency of comments receiving both positive and negative moderations. Among comments that received moderation, 65% received only positive moderation, 20% only negative, and 15% received both).

With respect to dependent claim 17, Lampe further teaches wherein determining the user weight of the respective user comprises assigning a negative user weight to the respective user based at least in part on a determination that the respective user provided positive feedback on the comment and that the comment does not satisfy a ranking threshold (page 4, right column, paragraph 1, we have already seen that most moderations conform to community standards, as expressed through the meta moderation system. Ideally, after an incorrect negative moderation, someone else would moderate the comment positively, and vice versa. We call this a moderation reversal).

With respect to dependent claim 18, Lampe further teaches wherein determining the user weight of the respective user comprises reducing the user weight of the respective user based at least in part on a determination that the respective user provided positive feedback on the comment and that the comment does not satisfy a ranking threshold (page 2, left column, paragraph 4, readers can use the scores associated with comments to guide their reading in several ways, including sorting and filtering. Slashdot’s default presentation of content is as a threaded list, showing all top-level comments rated +1 or above and response comments lower in threads being displayed if they are rated +4 or above. Users may change these defaults in their preferences, change them dynamically for a single session, or click to see responses to particular comments even if they are below the threshold.
Page 7, left column, paragraph 4, the system would infer from the lack of any explicit moderator action that the item was correctly classified and stop highlighting it for future moderators. All comments would reach their final score much faster, and the problems of uncorrected moderation errors and buried treasures would be reduced significantly).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over by Lampe in view of Jain [US 10402465 B1, 2014-09-26].

With respect to dependent claim 9, Lampe does not teach wherein a respective user has multiple user weights for different categories of subjects.
Jain teaches wherein a respective user has multiple user weights for different categories of subjects (page 13, lines 42-51, each user score is accompanied by a user weight, which can be determined based on “expert” status of the user, or based on a relative level of association of the user with one or more categories assigned to the content page. Based on the user-assigned ratings and the user weights, the intermediary system 104 can generate a user-given quality score to store as an explicit indication of the authority of each of the pages. Though not illustrated, user shares of the content can also be factored in to the explicit authority indications 305).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Lampe with where user weight comprises weights for different categories of subjects of Jain. Such a modification would provide a system can classify a user as an “expert” in one or more categories (Jain col. 3, lines 36-37).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over by Lampe in view of Ramasarma et al. [US 20140191981 A1, 2014-07-10]. 

With respect to dependent claim 10, Lampe does not teaches periodically updating the user weights for the users.
Ramasarma teaches periodically updating the user weights for the users ([0114] the weight may indicate the relevance of the element to a particular context or user or both. Such weights may be generated via a machine learning algorithm.
[0121] the ranking algorithm may be implemented via a machine learning algorithm, where the adaptive weights are updated periodically to reflect user feedback or activity).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Lampe with periodically updating the user weights of Ramasarma. Such a modification would provide status updates such as sports updates and financial ticker updates (Ramasarma [0127]).

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over by Lampe in view of Nakahashi et. el [US 20120233183 A1, 2012-09-13].

With respect to dependent claim 11, Lampe does not teach decreasing the user weight of a respective user in response to the respective user providing feedback that is contrary to a trend.
Nakahashi teaches decreasing the weight in response to the user providing feedback that is contrary to a trend ([0111] If the user gives feedback on the recommended item r, the feedback is input into the feedback determination unit 107. When the feedback is input, the feedback determination unit 107 determines whether the input feedback indicates a positive trend or a negative trend. For example, the purchase of an item, the selection of an item, viewing of an item, browsing of detailed information about an item, pressing of the Like button, and reviewing with a high score are feedback indicating a positive trend. On the other hand, pressing of the Dislike button and reviewing with a low score are examples of feedback indicating a negative trend).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Lampe with determining the weight in response to the user feedback of Nakahashi. Such a modification would provide a recommendation algorithm capable of providing high-precision recommendation results (Nakahashi [0072]).

With respect to dependent claim 14, Lampe does not teach determining the user weight of a respective user based at least in part on historical data indicating whether the respective user’s feedback anticipates trends.
Nakahashi teach determining the weight based at least in part on historical data indicating whether the respective user’s feedback anticipates trends ([0111] If the user gives feedback on the recommended item r, the feedback is input into the feedback determination unit 107. When the feedback is input, the feedback determination unit 107 determines whether the input feedback indicates a positive trend or a negative trend. For example, the purchase of an item, the selection of an item, viewing of an item, browsing of detailed information about an item, pressing of the Like button, and reviewing with a high score are feedback indicating a positive trend. On the other hand, pressing of the Dislike button and reviewing with a low score are examples of feedback indicating a negative trend).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Lampe with determining the weight in response to the user feedback of Nakahashi. Such a modification would provide a recommendation algorithm capable of providing high-precision recommendation results (Nakahashi [0072]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over by Lampe in view of Indyk et al. [US 10049664 B1, 2016-10-27].

With respect to dependent claim 15, Lampe further teaches determining the user weight of a respective user based at least in part on an age of an account of the respective user on the online service.
Indyk teaches determining the weight based at least in part on an age of an account of the respective user on the online service (col. 14, lines 30-35, the training of the propensity model 304 may also account for the importance of the interactive screens (e.g., different weights may be given to different pages of the online service), type of user (e.g., based on one or more user attributes), whether the user is an experienced user of the online service, etc.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Lampe with of Indyk. Such a modification would provide a more accurate measure of a user's experience with respect to application content (Indyk, col. 5, lines 4-5).






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153